UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

YAHYA MUHAMMED ABDULLAH MUNTAQIM,

                                      Plaintiff,
       vs.                                                          9:17-CV-1043
                                                                    (MAD/DJS)
ANTHONY ANNUCCI, et al.,

                              Defendant.
____________________________________________

APPEARANCES:                                                 OF COUNSEL:

YAHYA MUHAMMED ABDULLAH MUNTAQIM
90-A-4444
Green Haven Correctional Facility
P.O. Box 4000
Stormville, New York
Plaintiff pro se

OFFICE OF THE NEW YORK                                       MARK G. MITCHELL, AAG
STATE ATTORNEY GENERAL
The Capitol
Albany, New York 12224
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       On September 20, 2017, pro se plaintiff Yahya Muhammed Abdullah Muntaqim

("Plaintiff") commenced this action pursuant to 42 U.S.C. § 1983, alleging violations of his First,

Eighth, and Fourteenth Amendment rights. See Dkt. No. 1-3 at 1, 4. After initial review pursuant

to 28 U.S.C. §§ 1915(e) & 1915A and an amendment of Plaintiff's complaint, only Plaintiff's

Fourteenth Amendment due process claim against four defendants — Anthony Annucci, Robert

Cusack, Anthony Polizzi, and Donald Venettozzi (collectively, "Defendants") — remains. See
Dkt. No. 40 at 2. In an August 21, 2019 Report-Recommendation and Order, Magistrate Judge

Stewart recommended that the Court grant Defendants' motion for summary judgment. See Dkt.

No. 40. Specifically, Magistrate Judge Stewart found that Plaintiff's due process claim against

Defendants fails because Plaintiff failed to "establish a protected liberty interest entitling [him] to

due process." Dkt. No. 40 at 9. For the reasons that follow, the Court affirms Magistrate Judge

Stewart's Report-Recommendation and Order in its entirety.

                                        II. BACKGROUND

       On April 8, 2016, Plaintiff, then an inmate at Shawangunk Correctional Facility, received

a misbehavior report from Officer Katz, who charged him with violating two inmate rules: Rule

180.14, failing to comply with staff instructions for urinalysis testing, and Rule 106.10, failing to

obey a direct order. See Dkt. No. 34-11 at 8. On April 13, 2016, Defendant Polizzi served as the

hearing officer for the Tier III disciplinary hearing on these charges. See id. at 9. There, Plaintiff

pleaded not guilty to the charges and claimed that because of his enlarged prostate, and possibly

because of his shy bladder syndrome, he has difficulty urinating. See id. After reviewing the

evidence, Defendant Polizzi determined that Plaintiff was guilty of the two charges and imposed a

penalty of 180 days in the Special Housing Unit ("SHU") and the corresponding losses of

package, commissary, and phone privileges. See id. at 11.

       Plaintiff appealed this disposition, which DOCCS's Office of Special Housing/Inmate

Disciplinary Program affirmed. See id. at 11-12. Plaintiff then filed an Article 78 proceeding in

New York state court, which was transferred to the Appellate Division, Third Department. See

id. at 12. On September 14, 2017, the Third Department annulled the determination and remitted

the matter to DOCCS after finding that Defendants had failed to procure the medical evidence




                                                   2
that Plaintiff had requested, which might have been relevant to his defense of suffering from the

effects of an enlarged prostate. See Dkt. No. 41-1 at 13.

       Upon remand, between September 28, 2017 and October 6, 2017, Commissioner's Hearing

Officer ("CHO") Bullis presided over a second Tier III hearing on the charges against Plaintiff,

who was now housed at Clinton Correctional Facility. See id. at 13. There, Plaintiff again

pleaded not guilty to the charges. See id. After reviewing the evidence—which included three

pages of Plaintiff's medical records and new testimony from Charles Simpson, the Nurse

Administrator at Clinton Correctional Facility—CHO Bullis found Plaintiff guilty of charge

180.14, urinalysis testing violation. See id. at 15. CHO Bullis then imposed a penalty of 152

days in SHU with the corresponding losses of package, commissary, and phone privileges. See

id. Because Plaintiff had already served 152 days in SHU as a result of the April 2016 hearing,

he did not face additional penalties as a result of the October 2017 rehearing. See id. at 15 n.4.

Plaintiff did not file an administrative appeal challenging the October 2017 rehearing. See id.

       Currently before the Court is Magistrate Judge Stewart's Report-Recommendation and

Order recommending that the Court grant Defendants' motion for summary judgment against

Plaintiff. See Dkt. No. 40 at 10.

                                         III. DISCUSSION

A.     Standard of Review

       A court may grant a motion for summary judgment only if it determines that there is no

genuine issue of material fact to be tried and that the facts as to which there is no such issue

warrant judgment for the movant as a matter of law. See Chambers v. TRM Copy Ctrs. Corp., 43

F.3d 29, 36 (2d Cir. 1994) (citations omitted). When analyzing a summary judgment motion, the

court "cannot try issues of fact; it can only determine whether there are issues to be tried." Id. at

                                                  3
36-37 (quotation and other citation omitted). Moreover, it is well-settled that a party opposing a

motion for summary judgment may not simply rely on the assertions in its pleadings. See Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quoting Fed. R. Civ. P. 56(c), (e)).

       In assessing the record to determine whether any such issues of material fact exist, the

court is required to resolve all ambiguities and draw all reasonable inferences in favor of the

nonmoving party. See Chambers, 43 F.3d at 36 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986)) (other citations omitted). Where the non-movant either does not respond to the

motion or fails to dispute the movant's statement of material facts, the court may not rely solely

on the moving party's Rule 56.1 statement; rather the court must be satisfied that the citations to

evidence in the record support the movant's assertions. See Giannullo v. City of N.Y., 322 F.3d

139, 143 n.5 (2d Cir. 2003) (holding that not verifying in the record the assertions in the motion

for summary judgment "would derogate the truth-finding functions of the judicial process by

substituting convenience for facts").

       "[I]n a pro se case, the court must view the submissions by a more lenient standard than

that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d 289,

295 (N.D.N.Y. 2003) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)) (other citations

omitted). The Second Circuit has instructed that the court is obligated to "make reasonable

allowances to protect pro se litigants" from inadvertently forfeiting legal rights merely because

they lack a legal education. Id. (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)). "This

liberal standard, however, does not excuse a pro se litigant from following the procedural

formalities of summary judgment." Id. (citing Showers v. Eastmond, 00-CV-3725, 2001 WL

527484, *1 (S.D.N.Y. May 16, 2001)). Specifically, "a pro se party's 'bald assertion,' completely

unsupported by evidence, is not sufficient to overcome a motion for summary judgment." Lee v.

                                                  4
Coughlin, 902 F. Supp. 424, 429 (S.D.N.Y. 1995) (citing Cary v. Crescenzi, 923 F.2d 18, 21 (2d

Cir. 1991)).

       When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party files "[g]eneral or conclusory objections or objections which merely recite the same

arguments [that he presented] to the magistrate judge," the court reviews those recommendations

for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846, *1 (N.D.N.Y. Mar. 16,

2011) (citations and footnote omitted). After the appropriate review, "the court may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge." 28 U.S.C. § 636(b)(1).

B.     Application

       Although Plaintiff filed objections to Magistrate Judge Stewart's Report-Recommendation

and Order, these objections amount to little more than conclusory statements and recitals of the

accusations levied in the complaint. See Dkt. No. 41 at 2. Plaintiff's objections, at their most

specific, state the following arguments: "[Y]ou can see the Personal involvement of these

Defendants[.] . . . You can see that the Administratively [sic] do not Tell the True [sic] about

Appeals to the commissioner[.] I OBJECT TO THIS REPORT ALL OF IT." See Dkt. No. 41 at

2. Plaintiff's objections would thus seem to fit neatly under the category of "[g]eneral or

conclusory objections or objections which merely recite the same arguments [presented] to the

magistrate judge[.]" O'Diah, 2011 WL 933846, at *1 (citations and footnote omitted).

Furthermore, Plaintiff does not allege any facts in his objections that indicate any error on the part

of Magistrate Judge Stewart in his Report-Recommendation and Order. See Dkt. No. 41 at 1-2.

                                                  5
         Thus, having carefully reviewed the August, 21, 2019 Report-Recommendation and Order

and the applicable law, the Court finds that Magistrate Judge Stewart correctly determined that

Plaintiff failed to establish a valid liberty interest and that, as a result, his due process claim fails.

See Dkt. No. 40 at 10. As Magistrate Judge Stewart correctly determined, as a result of the

second Tier III disciplinary hearing, only twenty-eight days of SHU confinement can be attributed

to the sentence imposed at the initial Tier III hearing. See Gaston v. Coughlin, 249 F.3d 156, 164

(2d Cir. 2001) (holding that the result of the first hearing did not deprive the plaintiff of due

process because his "confinement in SHU was entirely attributable to the ruling following the

second hearing, given that the result of the first hearing was administratively overruled and that

[the plaintiff's] sentence following the second hearing credited his prior time in SHU") (citation

omitted). Since Plaintiff has failed to set forth any conditions of his SHU confinement that were

unusual when compared with those normally associated with SHU confinement in New York, and

because only twenty-eight days of his confinement are attributable to the first Tier III hearing,

Plaintiff has failed to establish a protected liberty interest, which is fatal to his due process cause

of action. See Richard v. Leclaire, No. 9:15-cv-6, 2017 WL 9511181, *16 (N.D.N.Y. July 10,

2017) (citations omitted). Accordingly, Magistrate Judge Stewart correctly determined that the

Court should grant Defendants' motion for summary judgment.

                                          IV. CONCLUSION

         After carefully considering Magistrate Judge Stewart's Report-Recommendation and

Order, the parties' submissions and the applicable law, and for the reasons stated herein, the Court

hereby

         ORDERS that Magistrate Judge Stewart's Report-Recommendation and Order is

ADOPTED in its entirety for the reasons stated therein; and the Court further

                                                     6
       ORDERS that Defendants' motion for summary judgment (Dkt. No. 34) is GRANTED;

and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: September 16, 2019
       Albany, New York




                                                7
